                                Case 3:21-cv-02129-SK Document 1 Filed 03/26/21 Page 1 of 3



                        1 JOSHUA S. GOODMAN, ESQUIRE - State Bar #116576
                          ZACHARY S. TOLSON, ESQUIRE - State Bar #242824
                        2 GOODMAN NEUMAN HAMILTON LLP
                          One Post Street, Suite 2100
                        3 San Francisco, California 94104
                          Telephone: (415) 705-0400
                        4 Facsimile: (415) 705-0411
                        5 Attorneys for Defendant
                          HOME DEPOT U.S.A., INC.
                        6
                        7                           UNITED STATES DISTRICT COURT
                        8                         NORTHERN DISTRICT OF CALIFORNIA
                        9 CHARLENE FERREIRA,                             Case No.
                       10                                 Plaintiff,     NOTICE OF REMOVAL OF ACTION
                                                                         UNDER 28 U.S.C. §§ 1441 AND 1446(b)
                       11 vs.                                            BASED ON DIVERSITY OF
                                                                         CITIZENSHIP UNDER 28 U.S.C. § 1332
                       12 HOME DEPOT U.S.A., INC. and
                          DOES 1 to 50,                                  JURY TRIAL DEMANDED
                       13
                                               Defendants.
                       14
                       15
                       16         TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                       17         PLEASE TAKE NOTICE that Defendant HOME DEPOT U.S.A., INC.
                       18 (hereinafter “HOME DEPOT”), by and through its counsel, hereby remove the above-
                       19 captioned action from the Superior Court of the State of California, in and for the County
                       20 of San Mateo, to the United States District Court, Northern District of California, for the
                       21 reasons described below:
                       22         1.     HOME DEPOT is a named Defendant in a civil action pending against it in
                       23 the San Mateo County Superior Court, entitled Charlene Ferreira vs. Home Depot
                       24 U.S.A., Inc., Case No. 21-CIV-00278.
                       25         2.     Attached hereto as Exhibit A is a true and correct copy of the Complaint.
 Goodman
  Neuman               26 HOME DEPOT U.S.A., INC. timely filed an Answer to the Complaint. (Exhibit B.)
Hamilton LLP
 One Post Street
      Suite 2100
San Francisco, CA
                       27         3.     Venue is proper in this Court because the boundaries of the United States
        94104
Tel.: (415) 705-0400
                       28 District Court for the Northern District of California, pursuant to 28 U.S.C. § 84(b)
                                                                    -1-
                             NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1441 AND 1446(b) BASED ON DIVERSITY OF
                                                     CITIZENSHIP UNDER 28 U.S.C. § 1332
                               Case 3:21-cv-02129-SK Document 1 Filed 03/26/21 Page 2 of 3



                        1 include San Mateo County.
                        2         4.     Following the filing of this Notice of Removal of Action, written notice of
                        3 this filing will be served on counsel for Plaintiff and will be filed with the Clerk of the
                        4 Superior Court of California for the County of San Mateo, in accordance with 28 U.S.C.
                        5 § 1446(d).
                        6                                         JURISDICTION
                        7         5.     This is a civil action over which this Court has original jurisdiction under
                        8 28 U.S.C. § 1332. This case may be removed to this Court by HOME DEPOT pursuant to
                        9 the provisions of 28 U.S.C. §§ 1441(b) and 1446 in that it is a case that could have been
                       10 commenced in federal court based on diversity of citizenship.
                       11         6.     Diversity jurisdiction applies for the following reasons:
                       12                a.      At all times relevant to removal jurisdiction, Plaintiffs are and were
                       13 residents of the State of California.
                       14                b.      Both at the time that this action was commenced and at this time,
                       15 HOME DEPOT was incorporated in Delaware and has its principal place of business in
                       16 Georgia. HOME DEPOT’s corporate offices are located in Atlanta, Georgia, where its
                       17 finance, accounting, purchasing, treasury, marketing, training, human resources,
                       18 information systems, internal audit, and legal departments are located, making policy
                       19 decisions that affect the entire company. “‘[P]rincipal place of business’ refers to the
                       20 place where a corporation’s officers direct, control, and coordinate the corporation's
                       21 activities… i.e., the ‘nerve center.’” (Hertz Corp. v. Friend, 130 S.Ct. 1181, 1184 (U.S.,
                       22 2010).) “For purposes of removal… the citizenship of defendants sued under fictitious
                       23 names shall be disregarded.” (28 U.S.C. §1441(a).)
                       24                c.      Plaintiff is claiming a hip or leg fracture and at least two surgeries. A
                       25 demand in the amount of $925,000.00 was made at mediation on March 10, 2021.
 Goodman
  Neuman               26 Accordingly, it is reasonably ascertainable that the amount in controversy in this case
Hamilton LLP
 One Post Street
      Suite 2100
San Francisco, CA
                       27 exceeds the $75,000.00 threshold specified in 28 U.S.C. § 1332(a).
        94104
Tel.: (415) 705-0400
                       28         7.     Based on the foregoing, the matter is removable pursuant to 28 U.S.C.
                                                                    -2-
                             NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1441 AND 1446(b) BASED ON DIVERSITY OF
                                                     CITIZENSHIP UNDER 28 U.S.C. § 1332
                              Case 3:21-cv-02129-SK Document 1 Filed 03/26/21 Page 3 of 3



                       1 §§ 1332 and 1446(b).
                       2         WHEREFORE, the undersigned requests that the action described above be
                       3 removed in its entirety to this Court for all further proceedings pursuant to 28 U.S.C.
                       4 § 1441, et seq.
                       5                               DEMAND FOR JURY TRIAL
                       6         Defendant demands a jury trial of 8 jurors pursuant to Federal Rules of Court,
                       7 Rule 48.
                       8 DATED: March 26, 2021                      GOODMAN NEUMAN HAMILTON LLP
                       9
                       10                                           By:
                                                                          JOSHUA S. GOODMAN
                       11                                                 ZACHARY S. TOLSON
                                                                          Attorneys for Defendant
                       12                                                 HOME DEPOT U.S.A., INC.
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
 Goodman
  Neuman               26
Hamilton LLP
 One Post Street
      Suite 2100
San Francisco, CA
                       27
        94104
Tel.: (415) 705-0400
                       28
                                                                   -3-
                            NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1441 AND 1446(b) BASED ON DIVERSITY OF
                                                    CITIZENSHIP UNDER 28 U.S.C. § 1332
